1*17-/*
                                 ELECTRONIC RECORD




 COA #      01-13-00414-CR                        OFFENSE:        22.021 (Aggravated SexAssault)


 STYLE:     Stevie Wyre v. The State ofTexas      COUNTY:         Harris

 COA DISPOSITION:       AFFIRM                    TRIAL COURT:    179th District Court


 DATE: 08/29/2014                   Publish: NO   TC CASE #:      1364440




                          IN THE COURT OF CRIMINAL APPEALS


 STYLE:    Stevie Wyre v. The State of Texas

           PftO SE                     Petition
                                                       CCA#:
                                                                      1112-1*
                                                       CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                       JUDGE:

 DATE:     flJO0&l*7#i??l      M ^orf                  SIGNED:                           PC:_

 JUDGE:          /^ CUAAyjt^—.                         PUBLISH:                          DNP:




                                                                                         MOTION FOR


     PAO      SB       PETITION
                                                    REHEARING IN CCA IS:

                                                    JUDGE:
FORDISCREHONARY REVIEW
IS       K&fotg^
DATE       ^//y/a?/r                                                          ELECTRONIC RECORD